Citation Nr: 0114720	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $5,501.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  In its decision, the 
Committee determined that the appellant was not entitled to 
waiver of recovery of an overpayment of VA pension benefits 
because recovery of the debt would not be against the 
standard of equity and good conscience.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Effective August 1, 1997, the appellant was awarded non-
service connected pension benefits; she was then and 
thereafter advised of the necessity for reporting income from 
all sources and any changes in income or net worth promptly. 

3.  The appellant's non-service connected pension award was 
terminated effective August 1, 1999.

4.  The termination of the appellant's pension award resulted 
in an overpayment in the calculated amount of $5,501.00.

5.  The appellant was at fault in the creation of the 
overpayment, and the evidence of record does not show that 
recovery of the overpayment would cause undue hardship to the 
appellant.

6.  Recovery of the overpayment would not defeat the purpose 
of VA pension benefits, and failure to recover the 
overpayment would result in unjust enrichment of the 
appellant.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits, in the 
calculated amount of $5,501.00, would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 1.963, 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Veterans Claims Assistance Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

In this regard, the Board notes that VA has a duty to notify 
the appellant and his or her representative of any 
information and evidence needed to substantiate and complete 
a claim for benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The appellant was notified in the November 1999 
decision that entitlement to waiver of recovery of the 
overpayment in VA pension benefits had been denied.  The 
appellant, in February 2000, filed a notice of disagreement 
with respect to the waiver denial.  The statement of the case 
(SOC) and memorandum affirming the waiver denial decision 
informed the appellant that the evidence did not establish 
entitlement to waiver of recovery of the overpayment of 
pension benefits.  The Board concludes that discussions of 
the reasons and bases for the denial of the waiver request, 
noted in the SOC and memorandum, informed the appellant of 
the information and evidence necessary to substantiate her 
claim and, thus, complied with VA's notification 
requirements.  In this regard, the appellant has offered 
other evidence in support of her waiver request, and has not 
identified any other potential sources of data for review in 
conjunction with this matter.  

Following a careful review of the record, the Board is 
satisfied that VA has fulfilled its duty to assist the 
appellant, and that there is sufficient evidence of record 
upon which this claim may be properly adjudicated.

Factual Background

A review of the record indicates that the appellant filed a 
claim for non-service connected pension benefits in June 
1997.  This claim was initially denied because the 
appellant's income exceeded the maximum amount for pension 
eligibility.  The appellant thereafter submitted financial 
data which indicated that her income did not exceed the 
eligibility requirements for the year 1997.  She was awarded 
non-service connected pension benefits effective from August 
1, 1997.  It was noted that this award was based upon the 
appellant's countable annual income of $90.  It was further 
noted that in determining the appellant's countable income, 
the RO relied upon information provided by the appellant 
relative to her income.  

In February 1999, the appellant submitted an Improved Pension 
Eligibility Verification Report (EVR), VA Form 21-0516.  She 
reported gross income from wages for herself totaling 
$5,104.15 for the period from January 1998 to December 1998, 
and earnings from interest and dividend income in the amount 
of $387.27 for that same period.  The appellant noted that 
she was employed from April to August 1998.  The appellant 
reported her net worth consisting of cash holdings in the 
amount of $4,252.09.  She reported unreimbursed medical 
expenses totaling $149.50 for the reporting period of 1998.

The record discloses that the appellant was notified by 
letter, dated in April 1999, of an adjustment to her pension 
benefits in 1998 and 1999, due to earned income reported in 
the EVR.  The reported data changed the appellant's countable 
income for VA purposes, effective from January 1, 1998.  The 
appellant was advised that any changes in her income should 
be reported to VA immediately.

In May 1999, the appellant was notified of the $5,501.00 
overpayment in pension benefits due to unreported earned 
income.

In June 1999, the appellant requested a waiver of the 
overpayment in VA pension benefits.  The appellant noted that 
pension benefits were her only source of income, and that 
repayment of the debt would result in severe hardship because 
of her limited resources.  With respect to the creation of 
the debt, the appellant explained that she attempted to work 
from April through August of 1998, prior to her receipt of 
benefits, in order to pay off outstanding bills.  In support 
of her request, a June 1999 Financial Status Report, VA Form 
20-5655, was submitted for consideration.  In this disclosure 
report, the appellant indicated that she was not employed, 
and received no monthly earned income.  She indicated that 
she received $699.00 in monthly VA pension benefits.  She 
reported monthly expenses in the amount of $1,504.31.  The 
appellant reported monthly expenses for costs associated with 
rent or mortgage ($585.31); food ($200.00, approximately); 
utilities and heat ($169.00, approximately); life insurance 
premiums ($50.00); automobile insurance ($65.00); gas 
($60.00); maintenance and repairs ($75.00); "clothes, shoes, 
sundries, etc." ($90.00); and "home maintenance, etc. 
($135.00).  The appellant reported monthly installments 
payments totaling $75.00, which included expenses incurred in 
November 1998, and associated with emergency medical services 
($25.00), a credit account ($25.00), and bill for hospital 
care ($25.00).  The combined amount of the original debt 
relative to these accounts was noted to be $846.00.  The 
appellant reported an unpaid balance of $666.00 associated 
with these accounts.  There were no past due amounts 
associated with any of these accounts.  It was noted that the 
appellant had not been adjudicated bankrupt.  The appellant 
indicated that she would be able to make monthly payments of 
five dollars toward her debt.

With respect to her assets, the appellant reported cash 
holdings in the amount of $1,969.52.  She reported "cash on 
hand" as $60.00.  The appellant reported the value of her 
automobile as $5,200.00.  The appellant also noted real 
property valued at approximately $65,000.00.

This matter was referred to the Committee for review of the 
appellant's request for waiver of the $5,501.00 overpayment 
in pension benefits in July 1999.  In November 1999, the 
Committee denied the appellant's request for waiver of the 
overpayment.  It was determined that while the appellant was 
not found to be guilty of fraud, misrepresentation, or bad 
faith in the creation of the debt, it would not be against 
equity and good conscience to require repayment of the debt 
amount.  In this regard, it was noted that the appellant was 
at fault in the creation of the debt due to her failure to 
report income she received.  Pension benefits were 
discontinued effective August 1, 1999.

In an August 1999 statement, the appellant advised that she 
had been awarded Social Security benefits, and that she 
wished to "withdraw from the non-service connected pension 
program."  A September 1999 earnings statement indicated the 
appellant was in receipt of monthly Social Security benefits 
in the amount of $1,071.00.  It was noted that the appellant 
had received a prior payment totaling $5,355.00 in July 1999.    

The appellant filed a notice of disagreement with this 
decision in February 2000.  In her correspondence, the 
appellant indicated that she was employed for minimum wage 
during the relevant period in 1998 in order that she might 
meet her financial obligations "to survive."  She indicated 
that she paid off as many of her outstanding bills as she 
could "in order to adjust to a much less substantial 
income."  In this regard, the appellant maintains that her 
actions were not contrary to the directives in VA's 
notification letter concerning income reporting obligations 
since the income was utilized to dispose of existing debts 
and, in fact, represented a decrease in her income when her 
employment ended.  She points out that VA's letter regarding 
income determinations for VA pension purposes was confusing.  
Finally, the appellant indicated that she is now impoverished 
and lacks the financial resources to repay the indebtedness, 
although she might be able to repay a minimal amount.

In April 2000, the prior denial of the appellant's waiver 
request was continued.  It was determined that the evidence 
demonstrated the appellant was at fault in the creation of 
the debt.  It was further noted that review of the matter 
disclosed that the appellant was now in receipt of Social 
Security benefits, and had received a retroactive payment of 
such benefits.  Based upon a considered review of the 
appellant's income information, it was determined that 
repayment of the indebtedness would not impede the 
appellant's ability to meet the basic necessities of life, or 
that repayment would be against equity and good conscience.

The appellant reported that she had no monthly earned income 
in a November 2000 financial disclosure report.  The 
appellant reported monthly Social Security benefits in the 
amount of $1,097.00, and monthly expenses in the amount of 
$1,093.00.  The appellant indicated that she would be able to 
pay $25.00 on a monthly basis toward her debt.  

With respect to her monthly expenses, the appellant reported 
expenses associated with rent or mortgage ($592.72); food 
($120.00, approximately); utilities and heat ($169.00, 
approximately); life insurance premiums ($12.00); automobile 
insurance ($60.00); gas ($60.00); maintenance and repairs 
($50.00); and "clothes, shoes, sundries, etc., and home 
maintenance ($50.00).  The appellant reported a single 
monthly installment payment in the amount of $100.00, for a 
credit account.  She reported the unpaid balance for this 
installment contract as $3,099.81, and indicated that this 
debt was incurred for car repairs.  There were no past due 
amounts associated with this account.  It was noted that the 
appellant had not been adjudicated bankrupt.

Regarding her assets, the appellant reported cash holdings in 
the amount of $167.57.  She indicated that she had "cash on 
hand" totaling $60.00.  The appellant valued her automobile 
at $5,200.00.  She reported real estate valued at 
approximately $65,000.00.  

In her substantive appeal, dated in November 2000, the 
appellant reiterated her contention that repayment of the 
debt would result in undue hardship.  The appellant indicated 
that she is left with very little surplus funds after paying 
her monthly expenses.  She also recounted that she had been 
seen intermittently during that year for treatment of various 
disorders.  With regard to the creation of the debt, the 
appellant indicated that she relied on advice given to her by 
VA personnel, that income earnings received from her period 
of employment would not affect her receipt of pension 
benefits.  Based upon their assurances, she did not believe 
it was necessary to advise VA of these funds since they were 
utilized to pay off outstanding bills.  In a March 2001 
decision, the Committee affirmed the waiver denial.

Analysis

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits is dependent on whether recovery of the 
indebtedness from the appellant would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 
1.965(a).  In this regard, the facts and circumstances in a 
particular case must be weighed carefully.  Different factors 
will enter into such decision, such as the relative fault of 
the debtor, whether there was any unjust enrichment, whether 
there would be undue financial hardship to recover the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed his or her 
position by reason of having relied upon an erroneous 
benefit.  38 C.F.R. § 1.965(a).

In this case, the appellant was awarded non-service connected 
pension benefits effective from August 1, 1997, based upon 
reported countable income totaling $90.  In the award letter, 
the RO informed the appellant that she had been awarded 
pension benefits, effective from August 1997, based upon her 
reported income.  The award letter provided information which 
advised her that the amount of pension paid was dependent 
upon the amount of her income and that she was to report any 
change of income immediately to VA.  She was specifically 
advised to notify the VA if there was any change in income or 
net worth.  The notice stressed that any change in income or 
net worth was to be reported and also again emphasized that 
in reporting income, she was to report the total amount and 
source of all income.  When the appellant's pension award was 
subsequently amended, based upon changes in income reported 
in the financial disclosure report, she was again reminded 
that the rate of pension payable was based upon the amount of 
income.  It was further noted that all income was to be 
promptly reported regardless of its source, and that changes 
in income and net worth were to be promptly reported.  The 
record discloses that the appellant received unreported 
earned income in 1998, which was countable income for VA 
purposes.

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving pension must notify the VA 
of all circumstances which will affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  
38 C.F.R. § 3.660(a)(1).  As a direct result of the 
appellant's failure to promptly and accurately report her 
income and net worth, she has been overpaid pension benefits 
in the calculated amount of $5,501.00.  

The appellant has requested that the VA waive the recovery of 
the assessed overpayment of pension benefits at issue.  The 
law, however, precludes waiver of recovery of an overpayment 
or waiver of collection of the indebtedness where any one of 
the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c).  
The Committee determined in November 1999 that while there 
was no evidence of fraud, misrepresentation or bad faith on 
the part of the appellant, the failure to recover the 
overpayment would result in unjust enrichment of the 
appellant.  It was further the Committee's determination that 
recovery of the overpayment would not be against equity and 
good conscience.

After a thorough review of the evidence of record, and the 
contentions presented by the appellant, it is the opinion of 
the Board that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
she may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  The appellant's failure to 
accurately and timely report certain information led to the 
creation of the overpayment, but such actions do not 
automatically preclude the waiver of recovery of the 
overpayment that was consequently established by such 
failure.  Therefore, the waiver is not precluded under the 
provision set forth in 38 U.S.C.A. § 5302(a).  The Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thus, 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  As noted, the 
regulations set forth the various elements to be considered 
in reaching such a determination.  The first element, 
pertains to the fault of the debtor and requires an analysis 
as to whether the actions of the appellant contributed to the 
creation of the debt.

The record shows that the appellant was informed as to her 
responsibilities as a VA benefits recipient and that she 
failed to accurately and timely report such information 
regarding her income when advised that this was the basis of 
the award of benefits to her.  The appellant asserts that she 
did not deliberately withhold information concerning her 
income.  Rather, she did not consider the 1998 earnings as 
income since the monies were utilized solely for bill paying.  
The appellant asserts that she consulted with VA personnel 
regarding the impact of such earnings on her receipt of VA 
pension benefits, and relied upon their advice in not 
reporting such information to VA.  Notwithstanding, the Board 
notes that the appellant did sign her financial disclosure 
statements, attesting to the truthfulness and completeness of 
the information contained therein.  Moreover, the appellant 
was advised on more than one occasion of the basis for 
receipt of the award, as well as the need to promptly advise 
the RO of any changes in her financial status.  As a result 
of her failure to timely report this earned income, her 
pension benefits were readjusted, giving rise to an 
overpayment.  The Board notes, therefore, that there is a 
responsibility on the part of the appellant to comply with 
the requirements of the pension program, and that compliance 
with the obligations by a pension recipient is a necessary 
element to successful management of these financial affairs.  
In view of her failure to correctly and promptly report her 
income and net worth, the Board finds that the appellant's 
actions significantly contributed to the creation of the 
overpayment and she was thus at fault.  

As to the element of "undue financial hardship," the Board 
notes that the regulation provides that consideration should 
be given to whether collection of the indebtedness would 
deprive the debtor of the basic necessities.  In this case, 
the appellant asserts that to require repayment of the debt, 
would result in tremendous hardship.  She has filed financial 
disclosures in 1999 and 2000, which document cash holdings 
and other assets.  The appellant reported installment debts, 
but indicated that payments toward each of these accounts was 
current.  In that regard, the Board notes that the most 
recent financial disclosure report dated in 2000, reflects a 
single installment debt, suggesting that debt obligations 
represented by the installment accounts reported in the 1999 
report were satisfied.   Furthermore, in light of the payment 
schedule maintained with respect to the remaining installment 
account noted in the 2000 financial report, the unpaid 
balance of that account presumably has been reduced.  Based 
upon the recorded evidence of record with respect to the 
appellant's assets and net worth, and her reported monthly 
expenses, the Board must conclude that recovery of the 
overpayment has not been shown to be unreasonable over a 
reasonable period of time.  In fact, the appellant has 
indicated that she would be able to make nominal monthly 
payments toward her debt to VA.  

The Board has carefully and thoroughly reviewed the other 
elements pertaining to equity and good conscience, as set 
forth by 38 C.F.R. § 1.965(a), and is not persuaded that the 
Government should forego its right to collection of the 
indebtedness in this matter.  The VA did not share in the 
fault of the appellant in the creation of the overpayment.  
Further, the pension program, by statute, provides maximum 
income levels under which eligibility is based and this 
amount is offset by annual income of the recipient.  Payment 
of pension is also subject to net worth limitations.  
Therefore, since the appellant was receiving substantial 
income, she was in receipt of pension benefits to which she 
was not entitled.

Accordingly, recovery of the overpayment would not defeat the 
purpose of the objective of the program, and a waiver of the 
recovery of the overpayment would, therefore, result in the 
appellant's unjust enrichment.  Further, there is no evidence 
of record to indicate that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
her reliance on these additional VA benefits.  38 C.F.R. 
§ 1.965(a).

In summary, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that a waiver of recovery of the 
overpayment of pension benefits at issue in this appeal is 
not warranted.  In reaching this decision, the Board finds 
that the evidence of record is not so evenly balanced that 
there is doubt as to any material issue.  38 C.F.R. § 3.102.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $5,501.00 is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

